Citation Nr: 1036778	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-05 842	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) based on personal assault.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on appeal.  

In a September 2008 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the Court) 
and in an Order dated in April 2010, the Court ordered that the 
joint motion for remand (Joint Motion) be granted and remanded 
the Board's decision for proceedings consistent with the Joint 
Motion filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has PTSD as the result of 
harassment, assault, and attempted rape in 1975 by his superiors 
and other service members at the command of these superior 
officers.  In relevant part, the Joint Motion ordered a VA 
examination.  In this regard, the Joint Motion referenced an 
October 2007 private record authored by M.B., MD.  Specifically, 
the Joint Motion indicated that Dr. M.B.'s note provides an 
indication that the purported in-service assault may be related 
to the Veteran's current symptomatology.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The full note states that "this writer 
has expressed greater concern on the return of flashbacks of 
physical abuse suffered while in the army according to his 
report.  This has affected his ability to relate to authority 
roles and his performance in school.  He requested and gave this 
writer permission to disclose this note to the Department of 
Veterans Affairs as he is considering applying for benefits.  
This writer has encouraged the [Veteran] to seek out an 
evaluation from a psychiatrist from the Department of Veterans 
Affairs if possible."

The Joint Motion also cited the portion of 38 C.F.R. §3.304(f)(4) 
which states that "VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred."  

Accordingly, a remand is necessary to afford the Veteran a VA 
examination to address his contentions that he has PTSD based on 
an in-service personal assault.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with a duty to notify and assist letter that 
fully addresses the information and evidence 
needed to substantiate a claim for service 
connection for PTSD based on personal 
assault.

2.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for PTSD.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the examination.  
The examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, service personnel records, 
private treatment reports, and VA treatment 
reports, the examiner should render any 
relevant diagnoses pertaining to the claim for 
PTSD.

If a diagnosis of PTSD is warranted, the 
examiner should state a medical opinion as to 
the likelihood (likely, unlikely, at least as 
likely as not) that PTSD is causally or 
etiologically related to his alleged personal 
assault during his military service (January 
to May 1975) as opposed to its being more 
likely due to some other factor or factors.  
In making that determination, the examiner 
should consider all of the evidence in the 
claims file to include his service treatment 
and personnel records as well as the October 
2007 private treatment record authored by Dr. 
M.B. and comment whether it indicates that an 
in-service personal assault occurred. 

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


